Citation Nr: 0429612	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-13 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 4, 
2002 for a grant of service connection for photophobia.

2.  Entitlement to an effective date earlier than June 16, 
2000 for a grant of total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
November 1984 and from May 1986 to July 1996.

This matter initially came before the Board on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Pittsburgh, Pennsylvania.

It appears from the veteran's July 2004 testimony that he is 
raising a claim for clear and unmistakable error in the 
November 1996 rating decision.  This issue is not in 
appellate status and is referred to the RO for appropriate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2004, the veteran appeared at a videoconference 
hearing before the undersigned veterans' law judge.  He 
testified that he had been in receipt of Social Security 
Administration (SSA) disability benefits since approximately 
2001.  The RO should request from SSA, complete copies of the 
medical records that served as the basis for this decision.  
Although any SSA decision would not be controlling, it is 
potentially pertinent to the veteran's appeal.  See Murincsak 
v. Derwinski, 2 Vet. App. 363, 370 (1992) (VA's duty to 
assist includes obtaining SSA decision and supporting medical 
records pertinent to VA claim), and Collier v. Derwinski, 1 
Vet. App. 413, 417 (1991) (VA cannot ignore SSA determination 
of disability but must provide reasons or bases regarding 
such determination).

In addition, in a November 1996 rating action, the RO granted 
service connection for Fuchs heterochromic iridocyclitis and 
assigned a 10 percent disability rating, effective date July 
10, 1996.  The current 40 percent evaluation was assigned in 
September 2001 with an effective date of March 4, 2000.  In 
this respect, further development of the evidence, plus 
consideration of the aforementioned SSA records by the RO, 
could theoretically result in an evaluation in excess of 10 
percent prior to March 4, 2000 and affect an earlier 
effective for the grant of TDIU.  Because the outcome of the 
referred claim for CUE in the November 1996 decision may 
impact the outcome of the veteran's claim for an earlier 
effective date for the grant of TDIU, consideration of the 
earlier effective date claim must be deferred pending 
completion of the veteran's claim for CUE.  See Harris v. 
Derwinski, 1 Vet. App 180, 183 (1991) (two issues are 
"inextricably intertwined" when a decision on one issue 
would have a "significant impact" on a veteran's claim for 
the second issue); Parker v. Brown, 7 Vet. App. 116, 118 
(1994); Holland v. Brown, 6 Vet. App. 443, 445 (1994), citing 
Begin v. Derwinski, 3 Vet. App. 257 (1992).  

For this reason, the RO should take appropriate steps to 
develop and adjudicate the claim of clear and unmistakable 
(CUE) in the November 1996, assigning a 10 percent evaluation 
for Fuchs heterochromic iridocyclitis.  If the claim is not 
resolved in the veteran's favor, the RO should assure that 
the veteran is afforded an opportunity to complete the 
procedural steps for an appeal, as outlined in 38 U.S.C.A. § 
7105.  After the RO both adjudicates the claim for CUE, the 
RO should re-adjudicate the veteran's claim for an earlier 
effective date for TDIU.

Lastly, the veteran has not otherwise been advised of the 
notice provisions of the VCAA with respect to his claims for 
earlier effective dates.  In this case, the veteran raised 
the issue of an earlier effective date for the grant of TDIU 
and an earlier effective date for the grant of service 
connection for photophobia in his notice of disagreement 
following the February 2003 decision.  In such situations, 
VA's General Counsel has held that further notice of the VCAA 
is unnecessary.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
However, given that the earlier effective date issues are 
being remanded to the RO, the Board believes that the veteran 
should be additionally informed of the VCAA notice and duty 
to assist provisions under 38 U.S.C.A. § 5103a and 38 C.F.R. 
§ 3.159, as they pertain to his claims.  Specifically, the 
veteran should be informed as to what evidence the VA would 
obtain, and what evidence he would be responsible for 
obtaining.  See 38 U.S.C.A. § 5100 et. seq. (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Therefore, 
while the case is in remand status, the RO should provide 
appropriate notice under the Veterans Claims Assistance Act 
of 2000 (VCAA). 

Consequently, in order to secure this evidence, the case is 
REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  Compliance requires that the 
veteran be notified of any information, 
and any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran has been given notice as 
required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), (see also 
Quartuccio, supra), he should be given 
the opportunity to respond.

2.  The RO should take appropriate steps 
to obtain any pertinent evidence and 
information identified but not provided 
by the veteran, to include records of 
private medical treatment, if the veteran 
has provided sufficiently detailed 
information to make such requests 
feasible.  In any case, the RO should 
document attempts to ensure all 
contemporary records of pertinent VA 
treatment or evaluation are associated 
with the claims file.  If the RO is 
unable to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  The RO should request from the Social 
Security Administration (SSA), complete 
copies of any disability determination 
made concerning the veteran and copies of 
the medical records that served as the 
basis for any decision.

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
earlier effective date for the grant of 
service connection photophobia by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefit sought on appeal remains denied, 
the RO must furnish the veteran an 
appropriate supplemental statement of the 
case to and allow him a reasonable period 
of time to respond.  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, including VCAA and any other 
legal precedent. 

5.  If the claim for CUE in the November 
1996 rating decision is denied, the RO 
should provide to the veteran 
notification of that denial and 
notification of the veteran's appellate 
rights.  The veteran is hereby reminded 
that to obtain appellate consideration of 
this issue, or any other issue that is 
not currently in appellate status, an 
appeal as to the denial of such an issue 
must be timely perfected.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.300, 
20.301, 20.302 (2004).

6.  Unless the claim earlier effective 
date for TIDU is resolved to the 
veteran's satisfaction, the veteran must 
be furnished with a supplemental 
statement of the case on this issue which 
should specifically discuss all pertinent 
laws and regulations to include 38 C.F.R. 
§ 3.400, VCAA and any other legal 
precedent.  He should be given an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




